UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-8252


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

BARBARA MAY BLACKWELL,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
District Judge.   (3:04-cr-00040-nkm-mfu-1; 3:08-cv-80026-nkm-
mfu)


Submitted:    March 12, 2009                   Decided:    March 17, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Barbara May Blackwell, Appellant Pro Se.    Jean Barrett Hudson,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Barbara      May     Blackwell        seeks    to    appeal   the   district

court’s order denying relief on her 28 U.S.C.A. § 2255 (West

Supp.   2008)    motion.        The     order      is    not    appealable     unless      a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional        right.”         28    U.S.C.      § 2253(c)(2)       (2006).         A

prisoner     satisfies         this        standard      by     demonstrating           that

reasonable      jurists      would     find      that     any    assessment        of     the

constitutional        claims    by    the    district      court    is   debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                              We have

independently reviewed the record and conclude that Blackwell

has not made the requisite showing.                       Accordingly, we deny a

certificate      of    appealability         and      dismiss     the    appeal.           We

dispense     with     oral     argument       because      the     facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               DISMISSED



                                             2